     Case 3:20-cv-05875-MCR-HTC Document 19 Filed 04/22/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

SCOTT HUDSON,

      Plaintiff,

v.                                             CASE NO. 3:20-cv-5875-MCR-HTC

UNIVERSITY OF WEST FLORIDA
BOARD OF TRUSTEES,

     Defendant.
_________________________________/


                                          ORDER

      Before the Court is Plaintiff Scott Hudson’s Amended Motion to Compel

Arbitration, ECF No. 9. Defendant University of West Florida Board of Trustees

(“UWF”) opposes the motion. ECF No. 12. On full consideration, the Court finds

the motion is due to be denied.1

I. Background

      Hudson was employed as an Assistant Professor in UWF’s Theater

Department. UWF and its faculty operate under a Collective Bargaining Agreement

(“CBA”) between UWF and the United Faculty of Florida, University of West

Florida Chapter (“UFF”). See CBA, ECF No. 1 at 18–26. The CBA provides for a



      1
          Hudson’s request for an expedited hearing is DENIED.
     Case 3:20-cv-05875-MCR-HTC Document 19 Filed 04/22/21 Page 2 of 5




                                                                              Page 2 of 5

three-step grievance procedure to resolve disputes between UWF and its faculty. See

id. § 22.5. In Steps 1 and 2, the grievant is entitled to obtain and present evidence

relevant to the grievance and may elect self-representation, representation by UFF,

or representation by his or her own retained legal counsel. See id. §§ 22.3(a),

22.5(e)-(f). If the grievance is not resolved at Step 2, Step 3 provides that “the UFF

may, upon request of the grievant, proceed to arbitration.” Id. § 22.5(g)(1). To

initiate an arbitration under Step 3, the grievant must timely file a notice of intent to

proceed to arbitration that is signed by both the grievant and either the State UFF

President or the UFF Director of Arbitrations. Id. § 22.5(g)(1)(a). The CBA

authorizes UWF to “refuse consideration of a grievance not filed or processed in

accordance with [the CBA’s grievance procedure].” Id. § 22.11(c).

      In January 2017, UWF notified Hudson that he would not be reappointed.

UWF did not provide Hudson with a reason for the non-renewal notice. Hudson

alleges that the non-renewal was due to his disability and/or his selection of a graphic

play to be performed by his students. As a result, Hudson retained private legal

counsel and initiated a grievance pursuant to Step 1 of the CBA’s procedure.

      After Hudson’s grievance was denied at both Step 1 and Step 2 of the CBA’s

grievance procedure, he decided to proceed to arbitration under Step 3. Hudson’s

attorney prepared a Notice of Arbitration, crossing out all references to the UFF and
CASE NO. 3:20-cv-5875-MCR-HTC
      Case 3:20-cv-05875-MCR-HTC Document 19 Filed 04/22/21 Page 3 of 5




                                                                                   Page 3 of 5

replacing them with references to “grievant’s counsel” or “attorney for Scott

Hudson.” Hudson’s attorney signed the Notice of Arbitration and filed it with UWF.2

Citing § 22.11(c) of the CBA, UWF refused to consider Hudson’s Notice of

Arbitration because the Notice was neither filed by UFF nor signed by the

appropriate UFF representative as required by Step 3 of the CBA’s grievance

procedure. See ECF No. 1 at 36–37.

       Hudson now moves to (1) “compel[] UWF to state with particularity the basis

of the decision to non-renew,” (2) compel UWF to arbitrate Hudson’s grievance, and

(3) for an award of his attorney’s fees and costs.

II. Discussion

       Hudson moves to compel arbitration “pursuant to Section 682.03 Florida

Statutes and Title 9 of USC Code.” But “Title 9 of USC Code”—the Federal

Arbitration Act (“FAA”)—“does not apply to collective bargaining agreements like



       2
          Prior to filing the Notice of Arbitration, Hudson’s attorney contacted two UFF
representatives to inquire whether the signature of Dr. Ramie Gougeon, UFF’s Grievance
Coordinator, was required. The UFF representatives informed Hudson’s attorney that Dr.
Gougeon’s signature was not required and that she “could cross that part out.” See ECF No. 1 at
38–41. Hudson argues that he “should be able to rely upon the statement[s] of the [UFF
representatives’] who had real and apparent authority under the CBA to make that statement.”
Hudson’s argument is unavailing because the CBA requires the Notice of Arbitration to be signed
by either the State UFF President or the UFF Director of Arbitrations. See CBA § 22.5(g)(1)(a).
Therefore, even if Hudson had obtained the UFF Grievance Coordinator’s signature, it would not
have been sufficient to comply with the CBA’s requirements.
CASE NO. 3:20-cv-5875-MCR-HTC
     Case 3:20-cv-05875-MCR-HTC Document 19 Filed 04/22/21 Page 4 of 5




                                                                             Page 4 of 5

the CBA.” See Parfitt v. Fla. Gulf Coast Univ., No. 2:19-cv-727, 2020 WL 1873585,

at *5 (M.D. Fla. Apr. 15, 2020) (citing United Steel, Paper & Forestry, Rubber,

Mfg., Energy, Allied Indus. & Serv. Workers Int'l Union AFL-CIO-CLC v. Wise

Alloys, LLC, 642 F.3d 1344, 1353 n.4 (11th Cir. 2011); but see Wiregrass Metal

Trades Council AFL-CIO v. Shaw Env’t & Infrastructure, Inc., 837 F.3d 1083, 1087

n.1 (11th Cir. 2016) (recognizing some ambiguity in Eleventh Circuit precedent on

the issue). “When a contract with an arbitration provision falls beyond the reach of

the FAA, courts [typically] look to state law to decide whether arbitration should

be compelled nonetheless.” Martins v. Flowers Foods, Inc., 463 F. Supp. 3d 1290,

1298 (M.D. Fla. 2020). Under Florida law, where a union retains contractual control

over the arbitral step of a grievance procedure and it declines to process a grievance

to arbitration, the public employer is not obligated to arbitrate the dispute if the

grievant submits it to arbitration directly. See Galbreath v. Sch. Bd. of Broward Cty.,

446 So. 2d 1045, 1047–49 (Fla. 1984); City of Pembroke Pines v. DeSantis, 816 So.

2d. 1198, 1199–200 (Fla. 4th DCA 2002); City of Pembroke Pines v. Zitnick, 792

So. 2d 677, 679 (Fla. 4th DCA 2001).

      Here, the CBA unambiguously vests control over the arbitral step of the

grievance procedure to the UFF. See CBA § 22.5(g)(1) (“[T]he UFF may, upon

request of the grievant, proceed to arbitration by filing a written notice of the intent
CASE NO. 3:20-cv-5875-MCR-HTC
     Case 3:20-cv-05875-MCR-HTC Document 19 Filed 04/22/21 Page 5 of 5




                                                                              Page 5 of 5

to do so. Notice of intent to proceed to arbitration . . . will be signed by the grievant

and the State UFF President or the UFF Director of Arbitrations.” (emphasis

added)); see also id. § 22.5(g)(2) (outlining procedure for selection of arbitrator

between “[r]epresentatives of the University and the UFF”) (emphasis added)).

Therefore, UWF is not obligated to arbitrate Hudson’s grievance because Hudson,

not the UFF, submitted his dispute to arbitration.

      Accordingly, Hudson’s Amended Motion to Compel Arbitration, ECF No. 9,

is DENIED.



             DONE AND ORDERED this 22nd day of April 2021.




                                  M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE




CASE NO. 3:20-cv-5875-MCR-HTC
